Citation Nr: 1118721	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-40 237	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of death pension benefits in the amount of $2,946.00.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION


The Veteran served on active duty from July 1943 to December 1943.  The Veteran died in August 1981, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 decision of the Committee on Waivers and Compromises (Committee) of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in March 2009, a statement of the case was issued in September 2009, and a substantive appeal was received in October 2009.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from July 1943 to December 1943.  The appellant is the Veteran's widow.

2.	On March 15, 2010, a VA RO was notified that the appellant died in March 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  



ORDER

The appeal is dismissed.



		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


